EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Jun Li (Reg. No. 70,074) on 04/27/2021.

The application has been amended as follows: 
Amendments to Claims:
Listing of Claims. 

1. 	(Currently Amended) A computer-implemented method performed by an edge router, comprising: 
receiving, a data packet from a sub-virtual routing and forwarding (sub-VRF) in a virtual routing and forwarding (VRF), wherein the VRF represents an Layer-3 Virtual Private Network (L3VPN), the VRF includes more than one sub-VRF, the sub-VRF comprises a plurality of user devices, the VRF is included in a network that comprises multiple VRFs, and a different Border Gateway Protocol (BGP) attribute is assigned to each sub-VRF in the VRF; 
detecting, a second value in a Border Gateway Protocol (BGP) attribute attached to the data packet, wherein the BGP attribute attached to the data packet comprises a first value and the second value, the first value identifies the network that includes the multiple VRFs, and the second value identifies that the data packet is a unicast data packet and a source sub-VRF of the data packet or a multicast data packet 
determining, based on the second value in the BGP attribute, whether to route the data packet to a different sub-VRF in the VRF.



3.	(Original) The method of claim 1, wherein whether to route the data packet to a different sub-VRF in the VRF is further determined based on an import and export policy associated with the VRF.

4.	(Cancelled) 

5.	(Previously Presented) The method of claim 1, further comprising: in response to determining that the second value in the BGP attribute identifies that the data packet is originated in a sub-VRF representing resources in the VRF, routing the data packet to the different sub-VRF in the VRF.

6.	(Previously Presented) The method of claim 1, further comprising: in response to determining that the second value in the BGP attribute identifies that the data packet is originated in a sub-VRF representing users that have access to other sub-VRFs in the VRF, routing the data packet to the different sub-VRF in the VRF.

7.	(Previously Presented) The method of claim 1, further comprising: in response to determining that the second value in the BGP attribute identifies that the data packet is originated in a sub-VRF representing a user group, routing the data packet to a firewall.

8.	(Currently Amended) An edge router, comprising:
at least one hardware processor; and
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising:
receiving, a data packet from a sub-virtual routing and forwarding (sub-VRF) in a virtual routing and forwarding (VRF), wherein the VRF represents an Layer-3 Virtual Private Network 
detecting, a second value in a Border Gateway Protocol (BGP) attribute attached to the data packet, wherein the BGP attribute attached to the data packet comprises a first value and the second value, the first value identifies the network that includes the multiple VRFs, and the second value identifies that the data packet is a unicast data packet and a source sub-VRF of the data packet or a multicast data packet 
determining, based on the second value in the BGP attribute, whether to route the data packet to a different sub-VRF in the VRF.

9.	(Original) The edge router of claim 8, wherein the BGP attribute is a BGP Extended Community attribute.

10.	(Original) The edge router of claim 8, wherein whether to route the data packet to a different sub-VRF in the VRF is further determined based on an import and export policy associated with the VRF.

11.	(Cancelled) 

12.	(Previously Presented) The edge router of claim 8, the operations further comprising: in response to determining that the second value in the BGP attribute identifies that the data packet is originated in a sub-VRF representing resources in the VRF, routing the data packet to the different sub-VRF in the VRF.

13.	(Previously Presented) The edge router of claim 8, the operations further comprising: in response to determining that the second value in the BGP attribute identifies that the data packet is originated in a sub-VRF representing users that have access to other sub-VRFs in the VRF, routing the data packet to the different sub-VRF in the VRF.



15.	(Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising:
receiving, a data packet from a sub-virtual routing and forwarding (sub-VRF) in a virtual routing and forwarding (VRF), wherein the VRF represents an Layer-3 Virtual Private Network (L3VPN), the VRF includes more than one sub-VRF, the sub-VRF comprises a plurality of user devices, the VRF is included in a network that comprises multiple VRFs, and a different Border Gateway Protocol (BGP) attribute is assigned to each sub-VRF in the VRF;
detecting, a second value in a Border Gateway Protocol (BGP) attribute attached to the data packet, wherein the BGP attribute attached to the data packet comprises a first value and the second value, the first value identifies the network that includes the multiple VRFs, and the second value identifies that the data packet is a unicast data packet and a source sub-VRF of the data packet or a multicast data packet 
determining, based on the second value in the BGP attribute, whether to route the data packet to a different sub-VRF in the VRF.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the BGP attribute is a BGP Extended Community attribute.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein whether to route the data packet to a different sub-VRF in the VRF is further determined based on an import and export policy associated with the VRF.

18.	(Cancelled) 

19.	(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising: in response to determining that the second value in the BGP attribute identifies that the data packet is originated in a sub-VRF representing resources in the VRF, routing the data packet to the different sub-VRF in the VRF.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising: in response to determining that the second value in the BGP attribute identifies that the data packet is originated in a sub-VRF representing users that have access to other sub-VRFs in the VRF, routing the data packet to the different sub-VRF in the VRF.
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and edge router for routing packets to different sub-virtual routing and forwarding (sub-VRF) representing a plurality of user devices within a virtual routing and forwarding (VRF) representing a Layer-3 Virtual Private Network (L3VPN), the method steps involving: receiving a data packet from a sub-VRF, determining a second value in a Border Gateway Protocol (BGP) attribute attached to the data packet which identifies the data packet as a unicast/multicast packet, and determining to route the data packet to a different sub-VRF in the VRF based on the second value in the BGP attribute.
	Applicant’s independent claims recite wherein the BGP attribute attached to the data packet comprises a first value and the second value, the first value identifies the network that includes the multiple VRFs, and the second value identifies that the data packet is a unicast data packet and a source sub-VRF of the data packet or a multicast data packet, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jain et al. (US 2014/0029419 A1) discloses a BGP-BFD attribute including a BFD discriminator which identifies a tunnel and multicast source.
	N et al. (US 2017/0289216 A1) discloses BGP extended community attributes included in unicast and multicast routes.
	Aggarwal et al. (US 8,953,590 B1) discloses treating a packet as a broadcast, multicast, or unknown unicast based on the MPLS label.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461